FILED
                             STATE OF WEST VIRGINIA                              June 3, 2021
                           SUPREME COURT OF APPEALS                           EDYTHE NASH GAISER, CLERK
                                                                              SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA




In re D.A., J.R.-1, D.R., and J.A.

No. 20-0986 (Kanawha County 20-JA-89, 20-JA-90, 20-JA-92, and 20-JA-94)



                              MEMORANDUM DECISION


        Petitioner Mother J.R.-2, by counsel Sandra K. Bullman, appeals the Circuit Court of
Kanawha County’s November 6, 2020, order terminating her parental rights to D.A., J.R.-1,
D.R., and J.A. 1 The West Virginia Department of Health and Human Resources (“DHHR”), by
counsel Mindy M. Parsley, filed a response in support of the circuit court’s order. The guardian
ad litem, Elizabeth G. Kavitz, filed a response on the children’s behalf in support of the circuit
court’s order. On appeal, petitioner argues that the circuit court erred in terminating her parental
rights without first granting her a post-adjudicatory improvement period and in terminating her
parental rights rather than imposing a less-restrictive dispositional alternative.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In March of 2020, the DHHR filed a child abuse and neglect petition alleging that
petitioner had exposed the children to domestic violence in the home. The DHHR further alleged
that petitioner’s husband verbally abused the children by calling them derogatory names and
threatening to abuse them. The DHHR interviewed D.R. and J.A. who both disclosed that the
husband “slammed” another child in the home against a bed hard enough to break the box

       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990). Additionally, as one of the children and petitioner
share the same initials, we refer to them as J.R.-1 and J.R.-2, respectively, throughout this
memorandum decision.



                                                 1
springs of the bed. 2 Finally, the DHHR alleged that petitioner had a history of heroin use.
Petitioner denied using heroin during an interview with a DHHR worker in February of 2020 but
admitted to using marijuana. Petitioner also admitted that her husband had been abusive to her
and the children. Later in March of 2020, the circuit court held a preliminary hearing and ratified
the DHHR’s removal of the children from petitioner’s care. The circuit court ordered petitioner
to participate in random drug screening, parenting and adult life skills classes, and a forensic
psychological evaluation. The circuit court also noted that the husband had filed a domestic
violence protective order against petitioner, and a no contact order was issued as a result. The
circuit court re-emphasized that order and explained to the parties that the order continued to be
in effect. Petitioner was drug screened immediately following the hearing and tested positive for
the marijuana metabolite tetrahydrocannabinol (“THC”) and fentanyl.

        The circuit court convened for the adjudicatory hearing in July of 2020. 3 Petitioner
stipulated to the allegations that domestic violence had affected her ability to parent, that the
violence had occurred in the presence of the children, and that she had failed to protect the
children from domestic violence. Accordingly, the circuit court adjudicated her as an abusing
parent. Petitioner moved for a post-adjudicatory improvement period, which the circuit court
held in abeyance. However, the court also ordered petitioner to participate in domestic violence
education and outpatient substance abuse treatment, as well as the parenting classes, random
drug screening, and a psychological evaluation that had been previously ordered. The circuit
court continued the no contact order between petitioner and the husband. Finally, the circuit
court ordered the parties to submit to drug screening following the hearing, and petitioner tested
positive for THC and fentanyl.

         The circuit court held the final dispositional hearing in October of 2020. The DHHR
recommended that the circuit court terminate petitioner’s parental rights. In support, a Child
Protective Services (“CPS”) supervisor testified that petitioner had failed to participate in
services. The supervisor testified that petitioner had failed to participate in parenting and adult
life skills classes and that the provider of those services was never able to contact petitioner. The
supervisor further testified that petitioner had failed to participate in random drug screening. She
explained that petitioner alleged that she was participating in a drug treatment program where
she was screened for controlled substances, but petitioner had not provided any evidence from
this program to the DHHR. The supervisor further explained that the DHHR had prepared
multiple time-sensitive “drug packets,” which were required for petitioner to enroll in drug
screening, and petitioner had failed to pick up those materials. The supervisor testified that
petitioner had not visited with the children due to her lack of compliance with random drug
screening. Moreover, the supervisor stated that petitioner “did not really show any remorse”


       2
         The DHHR’s petition included two of the husband’s children as infant respondents who
lived in the home with petitioner and the husband. These children are not petitioner’s biological
children and are not at issue in this appeal.
       3
         The COVID-19 pandemic and resulting judicial emergency caused an unavoidable delay
in the proceedings.



                                                 2
about not visiting with the children during the multidisciplinary treatment team meeting. The
supervisor testified that petitioner missed her psychological evaluation appointment initially, but
she availed herself of that evaluation in October of 2020, just two weeks before the dispositional
hearing. Finally, the supervisor testified that, despite the circuit court’s no contact order,
petitioner went on a vacation with the husband in June of 2020.

        Petitioner testified that she had had no contact with the husband since July of 2020, but
admitted to traveling to Tennessee with him that month. She testified that she had participated in
parenting classes over the phone with a service provider. However, petitioner lost her prior
phone number and had no contact with the provider after she obtained a new phone number,
although she asserted that she sent the provider several text messages from her new phone
number. Petitioner also explained that she was participating in a drug counseling program and
submitting to drug screening at that program. She stated that she completed that program, and,
although she insisted that she provided her counsel with documentary evidence to prove her
participation in and completion of that program, no supporting documents were offered as
evidence. When confronted with her positive drug screening result from the July of 2020
adjudicatory hearing, petitioner admitted that she “ran into somebody that smoked a joint with
[her]” and speculated that the marijuana was laced with fentanyl. She otherwise denied fentanyl
use. Petitioner also testified that she would have participated in random drug screening, but she
did not have transportation to the drug screening facility, and the DHHR had not assisted her
with transportation.

        Ultimately, the circuit court found that petitioner failed to participate in the DHHR’s
reasonable efforts to reunify the family. Based on petitioner’s nonparticipation, the circuit court
concluded that there was no reasonable likelihood that the conditions of abuse and neglect could
be substantially corrected in the near future. Accordingly, the circuit court denied petitioner’s
motion for a post-adjudicatory improvement period and terminated her parental rights to the
children. The circuit court’s decision was memorialized by its November 6, 2020, order.
Petitioner now appeals this order. 4

       The Court has previously held:

              “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,


       4
         The parental rights of the children’s respective fathers have been terminated, with the
exception of D.A., who has been returned to her father’s custody. According to the parties, the
other siblings have been separated, which the circuit court approved. The permanency plan for
D.R. and J.R.-1 is adoption in their current relative foster placement. The permanency plan for
J.A. is subsidized legal guardianship, per his wishes.



                                                3
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred by terminating her parental rights
without first granting her a post-adjudicatory improvement period. Petitioner acknowledges that,
under West Virginia Code § 49-4-610, she had the burden to prove that she was likely to fully
participate in an improvement period. She cites to her own testimony that she participated in a
drug treatment program, met briefly with a service provider, and missed her first psychological
evaluation due to a “really bad headache” that she believed to be related to COVID-19. She
further asserts that she attempted to gain employment throughout the proceedings. Finally,
petitioner notes that the circuit court terminated her parental rights prior to receiving the results
of her psychological evaluation and argues that, had the circuit court delayed ruling until the
report was completed, adequate services could have been provided to her to regain custody of her
children. We find no merit to petitioner’s argument.

        As referenced, West Virginia Code § 49-4-610(2)(B), which governs post-adjudicatory
improvement periods, requires the parent to “demonstrate[], by clear and convincing evidence,
that [they are] likely to fully participate in the improvement period.” Further, it is well
established that “West Virginia law allows the circuit court discretion in deciding whether to
grant a parent an improvement period.” In re M.M., 236 W. Va. 108, 115, 778 S.E.2d 338, 345
(2015); see also In re Tonjia M., 212 W. Va. 443, 448, 573 S.E.2d 354, 359 (2002) (holding that
a circuit court has the discretion to deny a motion for an improvement period when no
improvement is likely).

        Here, petitioner failed to demonstrate that she was likely to fully participate in an
improvement period. The DHHR presented evidence at the dispositional hearing that petitioner
failed to participate in the services it had provided to reunify the family. The circuit court
ordered petitioner to participate in random drug screening as well as parenting and adult life
skills classes at the preliminary hearing. However, she did not submit to a single random drug
screen and tested positive for THC and fentanyl immediately following the preliminary and
adjudicatory hearings. Further, the CPS supervisor testified that petitioner had not participated in
parenting and adult life skills classes as the service provider had been unable to reach her.
Although petitioner offered contradictory testimony in regard to these classes, the circuit court
determined the CPS supervisor’s testimony to be credible, and “[a] reviewing court cannot assess
witness credibility through a record. The trier of fact is uniquely situated to make such
determinations and this Court is not in a position to, and will not, second guess such
determinations.” Michael D.C. v. Wanda L.C., 201 W. Va. 381, 388, 497 S.E.2d 531, 538 (1997).
Finally, in regard to petitioner’s specific attack that the circuit court was too hasty in denying her
motion for an improvement period prior to the receipt of her psychological evaluation, we find

                                                  4
her argument that services may have been identified for her to achieve adequate parenting to be
unpersuasive. Petitioner did not participate in the above-mentioned services, and petitioner
makes no argument as to why she would have been more likely to participate following the
completion of her evaluation. Based on petitioner’s failure to participate in court-ordered
services, we find the circuit court did not err in denying her motion for a post-adjudicatory
improvement period.

        In petitioner’s second assignment of error, she argues that the circuit court erred in
terminating her parental rights to D.A., because that child was placed with her biological father.
She avers that the circuit court should have dismissed D.A. as that would be the least restrictive
dispositional alternative. We disagree. West Virginia Code § 49-4-604(c)(6) provides that a
circuit court may terminate a parent’s parental rights upon finding that “there is no reasonable
likelihood that the conditions of neglect or abuse can be substantially corrected in the near
future” and that termination of parental rights is necessary for the welfare of the children. West
Virginia Code § 49-4-604(d) sets forth that there is no reasonable likelihood that the conditions
of neglect or abuse can be substantially corrected in the near future when the parent has
“demonstrated an inadequate capacity to solve the problems of abuse or neglect on their own or
with help.” Notably, West Virginia Code provides that such conditions exist when

       [t]he abusing parent or parents have not responded to or followed through with a
       reasonable family case plan or other rehabilitative efforts of social, medical,
       mental health, or other rehabilitative agencies designed to reduce or prevent the
       abuse or neglect of the child, as evidenced by the continuation or insubstantial
       diminution of conditions which threatened the health, welfare, or life of the child.

W. Va. Code § 49-4-604(d)(3). Furthermore, this Court has held that West Virginia Code § 49-4-
604 “permits the termination of one parent’s parental rights while leaving the rights of the
nonabusing parent completely intact, if the circumstances so warrant.” In re Emily, 208 W. Va.
325, 344, 540 S.E.2d 542, 561 (2000). Further, “simply because one parent has been found to be
a fit and proper caretaker for [the] child does not automatically entitle the child’s other parent to
retain his/her parental rights if his/her conduct has endangered the child and such conditions of
abuse and/or neglect are not expected to improve.” Id.

        Here, petitioner failed to follow through with the services offered by the DHHR to
reduce or prevent the abuse and neglect of the children. The circuit court found that there was no
reasonable likelihood that petitioner could substantially correct the conditions of abuse and
neglect because she would not avail herself of these services. Petitioner does not challenge that
finding on appeal, and, upon our review, we find no error in that finding. We have held that

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood
       under [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse
       can be substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496,
       266 S.E.2d 114 (1980).

                                                 5
Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Because the record fully
supports the requisite findings, we find no error in the circuit court’s termination of petitioner’s
parental rights to D.A., rather than the imposition of a less-restrictive dispositional alternative.

        Finally, although petitioner does not directly challenge the termination of her parental
rights to J.R.-1, D.R., and J.A., we nevertheless find that the circuit court did not err in its
decision. As previously discussed, the circuit court found that there was no reasonable likelihood
that the conditions of abuse and neglect could be substantially corrected in the near future, and
petitioner does not challenge that finding. Accordingly, the circuit court was within its discretion
to terminate petitioner’s parental rights, and we find no error in its decision.

     For the foregoing reasons, we find no error in the decision of the circuit court, and its
November 6, 2020, order is hereby affirmed.

                                                                                         Affirmed.

ISSUED: June 3, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                 6